Title: To James Madison from Gabriel Duvall, 18 November 1803
From: Duvall, Gabriel
To: Madison, James



Sir,
Washington, 18 Nov. 1803.
Dr. Dinmore’s object in waiting upon You is explained in Mr. Bunts letter of the 16th instant which will be put into your hands.
It is apprehended by many of Dr. Dinmore’s friends that the Expositor, which is a useful paper, will be discontinued for want of an adequate support & patronage, unless he can participate in the printing business which is done on account of the United States.
In so large a work as is now about to be directed by Congress, if he can be employed to execute a part of it, without detriment to our finances, it will not only afford assistance to a meritorious character, but be productive of a public good, that of sustaining a well edited paper. I am with great Respect & esteem, your obedt. Sert.
G. Duvall.
 

   
   RC (DLC).



   
   Letter not found.



   
   For Richard Dinmore’s Alexandria Expositor, see Dinmore to JM, 9 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:407 and n. 2). Dinmore wrote to JM himself on 29 Mar. 1804 requesting authority to print the laws in the Expositor and in the American Literary Advertiser, which, he noted, had 103 subscribers in the Mississippi Territory (DNA: RG 59, LAR, 1801–9, filed under “Dinmore”).



   
   On 29 Oct. 1803 the House of Representatives appointed a committee to investigate the expediency of reprinting all House documents “from the first time of the sitting of Congress.” On 26 Dec. the House resolved that the secretary of state should “cause to be printed and collated, at the public expense, a complete edition of the laws of the United States, to consist of ten thousand copies” (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 550–51, 789).


